Citation Nr: 1544016	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for laryngeal and phrenic nerve injury as residuals of a February 2010 carotid subclavian bypass surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the Veteran submitted additional medical evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

As a preliminary matter, the Board observes that during the June 2015 hearing, there was some question as to whether the Veteran's current claim encompasses injury to the phrenic nerve during the February 2010 surgery, in addition to injury to the laryngeal nerve.  In this regard, the RO initially characterized the issue on appeal as entitlement to compensation under 38 U.S.C.A. § 1151 for a severed laryngeal nerve, status post surgery.  However, the Board notes that in various communications between the Veteran and a Decision Review Officer (DRO), the Veteran discussed his phrenic nerve injury in addition to the laryngeal nerve injury.  Additionally, in the analysis portion of the statement of the case, the phrenic nerve injury and complaint of breathing difficulty were addressed.  Thus, the Board has rephrased the issue on appeal as shown on the title page to more accurately reflect the claim on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claim for compensation under 38 U.S.C.A. § 1151.

While the Veteran was already afforded a VA examination January 2012 regarding his claim for compensation under 38 U.S.C.A. § 1151, he has since submitted a June 2015 private opinion that seemingly contradicts the January 2012 VA examiner's conclusion that there was no evidence of carelessness, negligence,    lack of proper skill, or error in judgment.  Specifically, the June 2015 opinion states that the injury would not be expected under normal circumstances, that the entire procedure was unnecessary, and that "more likely than not" there was a lack of proper skill or lack of ability by the physician as evidenced by the occurrence of the injuries.  To the extent that the private opinion states that the Veteran's injuries would not be expected, or, in other words, were not reasonably foreseeable, there is an informed consent form of record from the February 2010 surgery that is signed by the Veteran and specifically lists the known risks of the treatment/procedure to include injury to structures in neck including the lung, trachea, thyroid, nerves to vocal cords, and tongue; and phrenic nerve injury.  Nevertheless, as the June 2015 opinion suggests that there was carelessness or a lack of proper skill on the part of VA during the surgery, the Board finds that an addendum opinion is necessary.

Additionally, the Veteran has asserted entitlement to compensation under 38 U.S.C.A. § 1151 on the theory that the surgery was not at all necessary despite evidence of a subclavian artery occlusion on computed tomography angiography, and that his symptoms did not resolve following the surgery because they were subsequently attributed to a different medical condition.  Based on the foregoing, ongoing treatment records dating since the February 2010 surgery should be obtained, and the examiner should address that theory of contention.

The Veteran has also indicated that he brought an action to federal court under the Federal Tort Claims Act (FTCA) for injuries sustained during the February 2010 surgery that is the subject of this appeal.  There are currently no records relating to that FTCA claim.  As any such records are pertinent, efforts should be made to secure them prior to any adjudication to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records related to the FTCA lawsuit filed by the Veteran, to include any medical records and opinions, court documents, and/or settlement agreements.  Any such relevant evidence that is not protected by privilege should be associated with the claims file.  If the requested records are unavailable,     that fact must be noted in writing and associated with      the claims folder, and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his claimed carotid subclavian bypass residuals.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.

Additionally, obtain relevant VA treatment records dating since February 2010.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Then, after the above development is completed to the extent possible, obtain an addendum opinion from a VA cardiac surgeon.  If another examination is deemed necessary, one should be scheduled.  The specialist  should review the claims file and furnish an opinion    with a complete rationale with respect to the following questions:

(a) Was the February 2010 bypass surgery at the Houston VA medical center (VAMC) medically necessary?  If not, was the decision to perform that surgery the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment?  In rendering this opinion, please address the June 2015 opinion from Dr. Boyd indicating the surgery itself was unnecessary. 

(b) Was the Veteran's laryngeal and phrenic nerve injury at least as likely as not (i.e., a probability of 50 percent   or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment; or an event that was not reasonably foreseeable?  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]  In rendering the opinion please address the private June 2015 opinion suggesting that the injuries to the laryngeal and phrenic nerves are, in and of themselves, evidence of carelessness or lack of proper skill on the part of VA.  

A rationale for all opinions expressed should be set forth.

4.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity       to respond.  The case should then be returned to the  Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



